PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/842,215
Filing Date: 14 Dec 2017
Appellant(s): Salahieh et al.



__________________
Glenn M. Seager
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 6 is rejected under 35 U.S.C. 112 First Paragraph.  The applicant did not present any arguments with respect to this rejection.
Claims 1, 4-6, 8, 9, 12, 15, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US Pat. No. 5,411,552; hereinafter Anderson) in view of Seguin (FR 2,826,863 hereinafter Seguin, Cited in the applicant’s related cases and IDSs).

(2) Response to Argument
The applicant’s first argument (p. 6) is that the “inflatable peripheral chambers” 41 and 43 of Seguin cannot be considered “sacs”.  The applicant argues that a sac is distinct from a chamber because a sac may include an open peripheral edge.  This is not persuasive because the inflatable chambers of Seguin read upon the broadest reasonable interpretation of the term sac.  The applicant’s original disclosure fails to provide a specific definition or provide any limiting specific description of what would and would not qualify as a sac.  Therefore the broadest reasonable interpretation of a sac must be applied.  Dictionary.com defines sac as “a baglike structure in an animal, 
 

    PNG
    media_image2.png
    618
    434
    media_image2.png
    Greyscale


The applicant’s second argument (p. 8) is that the “inflatable peripheral chambers” 41 and 43 of Seguin cannot be considered “pockets”.  The applicant argues that a pocket is distinct from a chamber because a sac may include an open peripheral edge.  This is not persuasive because, just as described above with regards to a sac, the inflatable chambers of Seguin read upon the broadest reasonable interpretation of the term pocket.  The applicant’s original disclosure also fails to provide a specific definition or provide any limiting specific description of what would and would not qualify as a pocket.  Therefore the broadest reasonable interpretation of a pocket must be applied.  Dictionary.com defines pocket as “a shaped piece of fabric attached inside or outside a garment and forming a pouch used especially for carrying small articles, a bag or pouch.”  Many commonly available pockets are closed or have edges which seal them off (i.e. zipper purse pockets, buttoned pockets, or Velcro pockets).  Accordingly there is no requirement for an open peripheral edge. The applicant’s embodiment described as having pockets (See Figure 33), appears to just be an open curved space between two circumferential flaps.  The pocket does not have any specific structure or easily identifiable edges.  The space between these flaps only fits a very broad definition of the term pocket.  Therefore the chambers 41/43 of Seguin also read upon the broadest reasonable interpretation of the claimed pockets.  The chambers meet the broadest reasonable interpretation of a pocket, are inflatable (7:7-19), and they are open to blood flow because their outer surfaces stop and seal off the blood flow between the heart valve and the implant site.

    PNG
    media_image3.png
    276
    296
    media_image3.png
    Greyscale

	The applicant’s final argument (p. 10) is that Ashworth fails to overcome the proposed deficiencies of Anderson in view of Seguin.  This argument is not persuasive because as explained above the chambers of Seguin read upon the broadest reasonable interpretation of both sacs and pockets.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Christopher D. Prone/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774   

/Anthony Knight/
RQAS                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.